O’DONNELL, Judge,
concurring in part and dissenting in part:
I agree with the majority’s conclusion with respect to the civilian conviction and the deficiencies in the post-trial review. I disagree, however, as to the disposition of the wrongful appropriation charge. As I view the judge’s statement, he not only used an erroneous standard as to the intent required for wrongful appropriation but he also determined as a matter of fact that the appellant was incapable of forming any specific intent at all. He thereby in effect repudiated his verdict. See United States v. Roark, 12 U.S.C.M.A. 478, 479, 31 C.M.R. 64, 65 (1961). Under the circumstances, the case may not be returned to the military judge for reconsideration. United States v. Roa, 12 M.J. 210 (C.M.A.1982), is inapplicable as that case involved only the employment of an erroneous standard, not the repudiation of a verdict. Accordingly, I would dismiss the affected charge.